Citation Nr: 0601380	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967, to include service in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2002, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in August 2004, it 
was remanded for additional development.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD because it was incurred as a result of 
his service in Vietnam.  The Board notes that the claims 
folder contains conflicting medical evidence regarding 
whether the veteran has PTSD.  The Board also notes that in 
the August 2004 Board remand a VA examination was requested 
in order to confirm or rule out a diagnosis of PTSD.  
Although such examination was ordered and the claims folder 
contains a compensation and pension exam detail report 
showing that the veteran failed to appear at that scheduled 
examination, the record does not contain any evidence 
indicating that the veteran was notified about the 
examination.  Therefore, the Board cannot be certain that the 
veteran was aware that an examination was scheduled.  As 
such, a new examination is warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be scheduled for a 
VA examination by a board of two 
psychiatrists to determine if he has PTSD 
due to service stressor(s).  The claims 
folder must be made available to and 
reviewed by the examiners, and any 
indicated studies should be performed.  A 
copy of the notification letter should be 
placed in the claims folder should the 
veteran fail to appear for the 
examination.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
stressor(s), should be identified.  

If the veteran is found to have any other 
acquired psychiatric disorder(s), the 
psychiatrists should provide an opinion 
with respect to each such disorder as to 
whether it is at least as likely as not 
that the acquired psychiatric disorder is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions expressed 
should also be provided.

2.  If PTSD is diagnosed the RO or the 
AMC should undertake appropriate 
development to verify the supporting 
stressor(s) through the Marine Corps 
Historical Center, or other appropriate 
depository.

3.  The RO or the AMC should ensure that 
all development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

